
	
		II
		109th CONGRESS
		2d Session
		S. 3691
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2006
			Mr. Kerry (for himself,
			 Ms. Snowe, Mr.
			 Akaka, and Mr. Talent)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act, to reform and
		  reauthorize the National Veterans Business Development Corporation, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Corporation Reauthorization Act of 2006.
		2.Purposes of the
			 Corporation
			(a)PurposesSection
			 33(b) of the Small Business Act (15 U.S.C. 657c(b)) is amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)to establish and
				maintain a national network of information and assistance centers for use by
				veterans and the public by—
							(A)providing
				information regarding small business oriented employment or development
				programs;
							(B)providing access
				to studies and research concerning the management, financing, and operation of
				small business enterprises, small business participation in international
				markets, export promotion, and technology transfer;
							(C)providing
				referrals to business analysts who can provide direct counseling to veteran
				small business owners regarding the subjects described in this section;
							(D)serving as an
				information clearinghouse for business development and entrepreneurial
				assistance materials, as well as other veteran assistance materials, as deemed
				necessary, that are provided by Federal, State and local governments;
				and
							(E)providing
				assistance to veterans and service-disabled veterans in efforts to gain access
				to Federal prime contracts and subcontracts;
				and
							;
				and
				(2)in paragraph (2),
			 by striking including service-disabled veterans and inserting
			 particularly service-disabled veterans.
				3.Management of
			 the Corporation
			(a)Appointments to
			 the boardSection 33(c)(2) of
			 the Small Business Act (15 U.S.C. 657c(c)(2)) is amended to read as
			 follows:
				
					(2)Appointment of
				voting members
						(A)In
				generalThe President shall, after considering recommendations
				proposed under subparagraph (B), appoint the 9 voting members of the Board, all
				of whom shall be United States citizens, and not more than 5 of whom shall be
				members of the same political party.
						(B)RecommendationsRecommendations
				shall be submitted to the President for appointments under this paragraph by
				the chairman or ranking member (or both) of the Committee on Small Business and
				Entrepreneurship or the Committee on Veterans Affairs (or both) of the Senate
				or the Committee on Small Business or the Committee on Veterans Affairs (or
				both) of the House of Representatives.
						(C)Consultation
				with veteran organizationsRecommendations under subparagraph (B)
				shall be made after consultation with such veteran service organizations as are
				determined appropriate by the member of Congress making the
				recommendation.
						(D)ConsiderationsConsideration
				for eligibility for membership on the Board shall include business experience,
				knowledge of veterans’ issues, and ability to raise funds for the
				Corporation.
						(E)Limitation on
				internal recommendationsNo member of the Board may recommend an
				individual for appointment to another position on the
				Board.
						.
			(b)TermsSection
			 33(c)(6) of the Small Business Act (15 U.S.C. 657c(c)(6)) is amended to read as
			 follows:
				
					(6)Terms of
				appointed members
						(A)In
				generalEach member of the Board of Directors appointed under
				paragraph (2) shall serve for a term of 4 years.
						(B)Unexpired
				termsAny member of the Board of Directors appointed to fill a
				vacancy occurring before the expiration of the term for which the member's
				predecessor was appointed shall be appointed only for the remainder of the
				term. A member of the Board of Directors may not serve beyond the expiration of
				the term for which the member is
				appointed.
						.
			(c)Removal of
			 board membersSection 33(c) of the Small Business Act (15 U.S.C.
			 657c(c)) is amended by adding at the end the following:
				
					(12)Removal of
				membersWith the approval of a majority of the Board of Directors
				and the approval of the chairmen and ranking members of the Committee on Small
				Business and Entrepreneurship and the Committee on Veterans Affairs of the
				Senate, the Corporation may remove a member of the Board of Directors that is
				deemed unable to fulfill his or her duties, as established under this
				section.
					.
			4.Timing of
			 transfer of Advisory Committee dutiesSection 33(h) of the Small Business Act (15
			 U.S.C. 657c(h)) is amended by striking October 1, 2006 and
			 inserting October 1, 2009.
		5.Authorization of
			 appropriationsSection 33(k)
			 of the Small Business Act (15 U.S.C. 657c(k)(1)) is amended—
			(1)in paragraph (1)—
				(A)by inserting , through the Office of
			 Veteran's Business Development of the Administration, after to
			 the Corporation; and
				(B)by striking
			 subparagraphs (A) through (D) and inserting the following:
					
						(A)$2,000,000 for
				fiscal year 2007;
						(B)$2,000,000 for
				fiscal year 2008; and
						(C)$2,000,000 for
				fiscal year
				2009.
						;
				(2)by striking
			 paragraph (2) and inserting the following:
				
					(2)Matching
				requirements
						(A)In
				generalThe Administration shall require, as a condition of any
				grant (or amendment or modification thereto) made to the Corporation under this
				section, that a matching amount (excluding any fees collected from recipients
				of such assistance) equal to the amount of such grant be provided from sources
				other than the Federal Government.
						(B)LimitationNot
				more than 33 percent of the total revenue of the Corporation, including the
				funds raised for use at the Veteran’s Business Resource Centers, may be
				acquired from fee-for-service tools or direct charge to the veteran receiving
				services, as described in this section, except that the amount of any such fee
				or charge may not exceed the amount of such fee or charge in effect on the date
				of enactment of the Veterans Corporation Reauthorization Act of 2006.
						(C)Mission-related
				limitationThe Corporation may not engage in revenue producing
				programs, services, or related business ventures that are not intended to carry
				out the mission and activities described in section (b).
						(D)Return to
				treasuryFunds appropriated under this section that have not been
				expended at the end of the fiscal year for which they were appropriated shall
				revert back to the Treasury.
						;
				and
			(3)by striking
			 paragraph (3).
			6.PrivatizationSection 33 of the Small Business Act (15
			 U.S.C. 657c) is amended—
			(1)by striking
			 subsections (f) and (i); and
			(2)by redesignating
			 subsections (g), (h), (j), and (k) as subsections (f) through (i),
			 respectively; and
			(3)by adding at the
			 end the following:
				
					(j)Privatization
						(1)Development of
				planNot later than 6 months after the date of enactment of the
				Veterans Corporation Reauthorization Act of 2006, the Corporation shall
				develop, institute, and implement a plan to raise private funds and become a
				self-sustaining corporation.
						(2)GAO audit and
				report
							(A)AuditThe
				Comptroller General of the United States shall conduct an audit of the
				Corporation, in accordance with generally accepted accounting principles and
				generally accepted audit standards.
							(B)InclusionsThe
				audit required by this paragraph shall include—
								(i)an evaluation of
				the efficacy of the Corporation in carrying out the purposes under section (b);
				and
								(ii)an analysis of
				the feasibility of the sustainability plan developed by the Corporation.
								(C)ReportNot
				later than 1 year after the date of enactment of the Veterans Corporation
				Reauthorization Act of 2006, the Comptroller General shall submit a report on
				the audit conducted under this paragraph to the Committee on Small Business and
				Entrepreneurship and the Committee on Veterans Affairs of the Senate and to the
				Committee on Small Business and the Committee on Veterans Affairs of the House
				of
				Representatives.
							.
			
